Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 16, 18, and 19(a) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claim 8 recites the limitation "end walls" in "the end walls extend parallel to each other...".  There is insufficient antecedent basis for this limitation in the claim.
The term "apparatus" in claim 19 is a relative term which renders the claim indefinite.  The term "apparatus" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not contain substance for claiming any whole apparatus in which the claimed power transmission chain is included. Additionally, the term "apparatus" has an indefinite scope.
Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a power transmission chain, does not any apparatus in which the claimed power transmission chain is or could be used in.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. As disclosed above, the term "apparatus" is a relative term with an indefinite scope. Additionally, no enabling matter is included in the specification to describe and otherwise limit the claim pertaining to an apparatus used with the claimed power transmission chain.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation "the apparatus according to claim 19", and the claim also recites "in the form of a bicycle, a tricycle, a motorcycle, a chain saw, a windmill, or an engine" which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Additionally, if claim 20 were made an independent claim, the term “apparatus” when provided with the claimed power transmission chain is indefinite as disclosed above for claim 19, and would still result in a broad range or limitation together with a narrow range or limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-11, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama (US 2014/0141913 A1).
Regarding claim 1, Yokoyama teaches a power transmission chain (100) for use with a drive member (sprockets 10) having a plurality of teeth, and wherein:
	the power transmission chain (100) comprises a plurality of chain links (101) which are pivotally connected together by connecting members (160) and pivot arrangements (110) so that the power transmission chain (100) can pass around the drive member (sprocket 10) in use (Yokoyama, paragraphs 0036-0038);
	each one of the pivot arrangements (110) comprises first and second pivots which extend towards each other from opposite sides of the chain links (Yokoyama, paragraph 0042);
	the first and second pivots have adjacent ends which face each other and which are spaced apart (Yokoyama, paragraph 0042 and figs 1-2);
	the power transmission chain (100) comprises a plurality of engaging formations (meshing portion 121) for enabling engagement with the drive member (sprocket 10)(Yokoyama, paragraph 0055);
	the engaging formations (meshing portion 121) are positioned between the adjacent ends of the first and second pivots (Yokoyama paragraphs 0042-0057, figs 1-2); and
	the engaging formations (meshing portion 121) and the spacing apart of the adjacent ends of the first and second pivots cause the power transmission chain (100) in use always to be positioned on the drive member (sprocket 10) for maximum efficiency of the drive transfer 

Regarding claim 2, Yokoyama teaches the power transmission chain according to claim 1 disclosed above, and further teaches that each one of the engaging formations (meshing portions 121) is a receiving formation, and the receiving formation is for receiving one of the teeth (11) of the drive member (sprocket 10)(Yokoyama paragraphs 0042-0057 and 0129).

Regarding claim 3, Yokoyama teaches the power transmission chain according to claim 2 disclosed above, and further teaches that the receiving formation (of meshing portions 121) has end walls (facing portions 111) which define opposite ends of the receiving formations and which cause the first and second pivots to be positioned along the path of a circle (Yokoyama, paragraphs 0073-0081). 

Regarding claim 4, Yokoyama teaches the power transmission chain according to claim 3 disclosed above, and further teaches that the end walls (facing portions 111) extend parallel to each other and transversely of the power transmission chain (100)(Yokoyama, paragraphs 0073-0081), and the end walls (facing portions 111) are curved such that the curves extend towards each other and thereby define a waisted shape (Yokoyama, paragraphs 0073-0081, figs 1-2). 

Regarding claim 5, Yokoyama teaches the power transmission chain according to claim 4 disclosed above, and further teaches that the end walls (portions 111) are formed by cylinders (Yokoyama, paragraphs 0073-0081, figs 1-2). 

Regarding claim 6, Yokoyama teaches the power transmission chain according to claim 5 disclosed above, and further teaches that the cylinders (of portions 111) are rotatable with respect to the first and second pivots (Yokoyama, paragraphs 0073-0100). 

Regarding claim 7, Yokoyama teaches the power transmission chain according to claim 5 disclosed above, and further teaches that the cylinders (of portions 111) are fixed with respect to the first and second pivots (Yokoyama, paragraph 0125). 

Regarding claim 10, Yokoyama teaches the power transmission chain according to claim 1 disclosed above, and further teaches that each chain link comprises first and second link plate members (Yokoyama, paragraph 0036), and the first and second side plate members are spaced apart (Yokoyama, paragraph 0042). 

Regarding claim 11, Yokoyama teaches the power transmission chain according to claim 1 disclosed above, and further teaches that each chain link has end portions which comprise a contact section (stepped surface 124) and a restriction section (stopper portion 123), wherein the restriction section extends towards the contact section, wherein in use the contact sections of the chain links contact each other, and wherein in use the restriction sections restrict movement of the power transmission chain (100) such that the power transmission chain cannot collapse (Yokoyama, paragraphs 0058-0065, 0127-0133). 



Regarding claim 18, Yokoyama teaches the power transmission chain according to claim 1 disclosed above, and further teaches the combination of said power transmission chain (100) with said drive member (10)(Yokoyama, paragraphs 0036-0037 and 0056).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US 2014/0141913 A1).
Regarding claim 8, Yokoyama teaches the power transmission chain according to claim 3 disclosed above, and further teaches that the end walls (facing portions 111) extend parallel to each other and transversely of the power transmission chain (100)(Yokoyama, paragraphs 0073-0081), but fails to teach that the end walls are flat and thereby define a straight sided shape. 
	However, Yokoyama teaches that the end walls (portions 111) can be optimized for desired performance (Yokoyama, paragraphs 0073-0106); it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make . 

Claims 9 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US 2014/0141913 A1) as applied to claims 1-7, 10-11, and 17-18 above, and further in view of Bodensteiner et al (US 2013/0225345 A1).
Regarding claim 9, Yokoyama teaches the power transmission chain according to claim 1 disclosed above, but fails to teach that the chain links have engaging formations in a tooth formation that is for being received in a receiving recess formed between adjacent teeth on the drive chamber. 
	Bodensteiner et al, however, teaches chain link plates that have engaging formations in a tooth formation (plates 7) to engage with the receiving recess formed between adjacent teeth on the drive chamber (Bodensteiner et al, paragraphs 0079-0091).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the engaging formations of Yokoyama to have a tooth formation as taught by Bodensteiner et al as it reduces friction and increases production (Bodensteiner et al, 0035-0040). 

Regarding claim 12, Yokoyama teaches the power transmission chain according to claim 11 disclosed above, but fails to teach that the restriction and contact sections are flat and at different angles of inclination. Bodensteiner et al, however, teaches chain links with restriction and contact portions that are flat and at different angles. Bodensteiner et al teaches an end portion (prolongation 13) with restriction sections (sides 19 and 20) and flat contact sections (end face 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ends of the link plates as taught by Yokoyama to have flat restriction and contact sections with different angles of inclination, as the end face portions prevent interference of the chain links and produces less material waste during manufacturing (Bodensteiner et al, paragraphs 0070-0084). 

Regarding claim 13, Yokoyama and Bodensteiner et al teach the power transmission chain according to claim 12 disclosed above, and Bodensteiner et al further teaches that each of the side plate members has at least one of the restriction sections and at least one of the contact sections (Bodensteiner et al, paragraphs 0070-0084). 

Regarding claim 14, Yokoyama teaches the power transmission chain according to claim 1 disclosed above, but fails to teach that the engaging formations are on an inner surface of the power transmission chain and are for engaging the drive member when the drive member is positioned on the inside of the power transmission chain in use. 
	Bodensteiner et al, however, teaches that each chain link has one of the engaging formations on an inner surface of the power transmission chain (see annotated fig 1 below) and for engaging the drive member when the drive member is positioned on the inside of the power transmission chain in use. The engaging formations are toothed plates (7) that can be used in place of normal flat plates (Bodensteiner et al, paragraphs 0079-0082). 

    PNG
    media_image1.png
    229
    630
    media_image1.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the engaging formations as taught by Yokoyama and Bodensteiner et al on the inside of the chain so that the chain can engage the driving member when it is inside the chain. 

Regarding claim 15, Yokoyama teaches the power transmission chain according to claim 1 disclosed above, but fails to teach that the engaging formations are on an outer surface of the power transmission chain and are for engaging the drive member when the drive member is positioned on the outside of the power transmission chain in use. 
	Bodensteiner et al, however, teaches that each chain link has one of the engaging formations on an outer surface of the power transmission chain (see annotated fig 1 above) and for engaging the drive member when the drive member is positioned on the outside of the power transmission chain in use. The engaging formations are toothed plates (7) that can be used in place of normal flat plates (Bodensteiner et al, paragraphs 0079-0082). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the engaging formations as taught by Yokoyama 

Regarding claim 16, Yokoyama teaches the power transmission chain according to claim 1 disclosed above, but fails to teach that the engaging formations are on an outer surface of the power transmission chain and are for engaging the drive member when the drive member is positioned on the outside of the power transmission chain in use, and are on an inner surface of the power transmission chain and are for engaging the drive member when the drive member is positioned on the inside of the power transmission chain in use. 
	Bodensteiner et al, however, teaches that each chain link has one of the engaging formations on an outer surface and an inner surface of the power transmission chain (see annotated fig 1 above) and for engaging the drive member when the drive member is positioned on the outside or inside of the power transmission chain in use. The engaging formations are toothed plates (7) that can be used in place of normal flat plates (Bodensteiner et al, paragraphs 0079-0082). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the engaging formations as taught by Yokoyama and Bodensteiner et al on the inside and outside of the chain so that the chain can engage the driving member when it is either inside or outside the chain. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ritz et al (US 2016/0348755 A1), Christmas (GB 2351543 A), Lapeyre (US .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        
/E.R.K./Examiner, Art Unit 3651